           Case 2:20-cv-00309-JLR-MLP Document 22 Filed 04/20/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LIBERTY MUTUAL INSURANCE                      CASE NO. C20-0309JLR
           COMPANY, et al.
11                                                       ORDER OF REFERENCE
                                Plaintiffs,
12                v.

13
           BENJAMIN LANGE, et al.,
14
                                Defendants.
15
           This action was assigned to the Honorable James L. Robart, United States District
16
     Judge as related to Case No. C20-0092JLR-MLP. A portion of Case No.
17
     C20-0092JLR-MLP is referred to Magistrate Judge Michelle L. Peterson. Because this
18
     case is related to Case No. C20-0092JLR-MLP, the court will similarly refer a portion of
19
     this case to Magistrate Judge Michelle L. Peterson. Thus, all future documents filed in
20
     this case must bear the cause number C20-0309JLR-MLP. The court has reviewed the
21
     //
22


     ORDER - 1
           Case 2:20-cv-00309-JLR-MLP Document 22 Filed 04/20/20 Page 2 of 3



 1   files and records herein and determined that certain pretrial matters are appropriate to

 2   refer to a Magistrate Judge as described below.

 3          Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

 4   refers to Magistrate Judge Michelle L. Peterson all motions to amend or supplement the

 5   pleadings under Federal Rule of Civil Procedure 15, and all motions related to discovery

 6   disputes, including but not limited to motions to compel discovery, motions for a

 7   protective order related to discovery, and motions related to issues of privilege. See 28

 8   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

 9   Procedure 72(a) governs any objections to Magistrate Judge Michelle L. Peterson’s

10   rulings concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a);

11   Local Rules W.D. Wash. MJR 3(b).

12          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

13   also hereby refers to Magistrate Judge Michelle L. Peterson for preparation of a report

14   and recommendation all motions (1) for a temporary restraining order pursuant to Federal

15   Rule of Civil Procedure 65(b); (2) for judgment on the pleadings pursuant to Federal Rule

16   of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

17   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

18   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

19   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

20   Michelle L. Peterson files a report and recommendation. See Fed. R. Civ. P. 72(b); Local

21   Rules W.D. Wash. MJR 4(c).

22   //


     ORDER - 2
           Case 2:20-cv-00309-JLR-MLP Document 22 Filed 04/20/20 Page 3 of 3



 1          Accordingly, the court ORDERS that the above-entitled action is referred to

 2   Magistrate Judge Michelle L. Peterson for the specific purposes and types of motions

 3   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge

 4   Michelle L. Peterson to conduct hearings and make further necessary orders consistent

 5   with 28 U.S.C. § 636, the local rules, and this order.

 6          Dated this 17th day of April, 2020.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
